DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0016], the server 204 has twice been mislabeled “server 204”.
In [0022], the server processor 214 has been mislabeled “the processor 2014”.
In [0048], “Fig. 5” should read “Fig. 6”.
In [0049]-[0050], all figures and subfigures should read FIGS. “7a”, “7b”, “7c”, “7d”, “7e”, and “7f”, respectively.  
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:  
In Claim 1, “A tag configured to be worn by a user, the tag comprises…” should read “A tag configured to be worn by a user, wherein the tag comprises…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “analyze the acceleration data over a time window to determine a status of the user” and “determining a status of the user based on the comparison of the change in acceleration of the user against the one or more thresholds”. It is unclear if both recitations of “a status of the user” are referring to a single status, or two different statuses. For the purposes of substantive examination, the examiner is interpreting both recitations of “a status of the user” to refer to a single status of the user that is being determined.
Claim 1 recites the limitation “wherein the analysis performed by the server utilizing the acceleration data from the tag”. This limitation lacks antecedent basis. There is no mention of an analysis earlier in the claim. For the purposes of substantive examination, the examiner is interpreting this limitation as referring to the instance of a server analyzing acceleration over a time window recited earlier in the claim.
Claim 19 recites the limitation "The server of Claim 18" in the first sentence. There is insufficient antecedent basis for this limitation in the claim. There is no mention of a server in Claim 18, nor anywhere in this independent claim before this limitation. For the purposes of substantive examination, the examiner is interpreting this limitation as “The method of Claim 18”.
Claim 20 recites the limitation "The server of Claim 18" in the first sentence. There is insufficient antecedent basis for this limitation in the claim. There is no mention of a server in Claim 18. For the purposes of substantive examination, the examiner is interpreting this limitation as “The method of Claim 18”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barfield et al (U.S. Patent No. 9, 638, 711, hereinafter Barfield).
Regarding Claim 1, Barfield discloses
A fall detection and identification system comprising: 
a tag (Fig. 1, “MPERS device”, Col. 6, line 12) configured to be worn by a user (“Such a device, typically part of a…MPERS…can be placed in particular positions on the body”, Col. 1, lines 26-28), the tag comprises a network interface (Fig. 1, “wireless transmitter”, Col. 6, lines 13-14) and an acceleration sensor (Fig. 1, “accelerometer sensors”, Col. 6, line 14)  configured to collect acceleration data of the user over time (Fig. 2); and 
a server (“server”, Col. 2, line 22) communicatively coupled to the tag (“or a remote host monitoring messages from [the fall detection device]”, Col. 2, line 21; this implies they are communicatively coupled) and configured to receive the acceleration data of the user from the tag (“remote device” can perform method 400, Col. 8, line 45; this means that it has to receive acceleration data from the tag in order to perform the method) and analyze the acceleration data over a time window (“the microprocessor…stores incoming accelerometer data…typically in a circular buffer (First-In First-Out) that stores the current sample”, Col. 7, lines 3-6; Also, frame 11A and 11B in Fig. 11 show a moving time window; because these are both part of method 400, the remote device could also do this instead of the MPERS microprocessor; also, an obvious variant such as a server doing the processing instead of the device is encouraged, as stated in Col. 6, lines 3-8) to determine a status of the user (a “remote device” 
wherein the analysis performed by the server utilizing the acceleration data from the tag comprises: 
determining a change in acceleration of the user over the time window (Step 405, Fig. 4A); 
comparing the change in acceleration of the user against one or more thresholds (Step 410, Fig. 4A); and 
determining a status of the user based on the comparison of the change in acceleration of the user against the one or more thresholds (“if the current calculated magnitude is greater than the acceleration magnitude trigger level, the method determines that a larger acceleration event has occurred”, Col. 7, lines 54-57).
Regarding Claim 2, Barfield discloses,
The system of claim 1, wherein the acceleration sensor of the tag collects the acceleration data of the user in three spatial directions (“the microprocessor of the MPERS device stores incoming accelerometer data for X, Y, and Z axes from the accelerometer”, Col. 7, lines 3-5).
Regarding Claim 3, Barfield discloses
The system of claim 2, wherein the server calculates a total estimated acceleration of the user (Magnitude M in Step 405, Fig. 4A) based on the acceleration data of the user in the three spatial directions (Equation 1, Col. 7), and 
wherein the total estimated acceleration of the user is a summation of the absolute value of each of the three spatial directions (Equation 1, Col. 7).
Regarding Claim 4, Barfield discloses
The system of claim 1, wherein the one or more thresholds comprises a faint threshold (Step 410, which determines whether a large acceleration event happened, Fig. 4A,; one of these large acceleration events is a fall event (Col. 7, line 60); the fall event can be from a loss of consciousness, as taught in Col. 
Regarding Claim 9, Barfield discloses
A server for performing a fall detection and identification analysis based on acceleration data of a user collected by a user wearable tag, the server comprising: 
a processor (“processor in…the remote device”, Col. 8, lines 44-45); and 
a memory storing instructions (a “remote device” can perform method 400, Col. 8, line 45; to accomplish this, it must have a processor and a memory to store data and executable code) that when executed by the processor configure the server to perform steps comprising: Leydig 74400017 
receiving the acceleration data from the user wearable tag during a time window (Step 403, Fig. 4A); 
determining a change in acceleration of the user over the time window based on the acceleration data (Step 405, Fig. 4A); 
comparing the change in acceleration of the user against one or more thresholds (Step 410, Fig. 4A); and 
determining a status of the user based on the comparison of the change in acceleration of the user against the one or more thresholds (“if the current calculated magnitude is greater than the acceleration magnitude trigger level, the method determines that a larger acceleration event has occurred”, Col. 7, lines 54-57).
Regarding Claim 10, Barfield discloses
The server of claim 9, wherein the acceleration data of the user comprises acceleration data in three spatial directions (“the microprocessor of the MPERS device stores incoming accelerometer data for X, Y, and Z axes from the accelerometer”, Col. 7, lines 3-5; this data is capable of being sent to a remote server as taught in Col. 2, line 21).
Regarding Claim 11, Barfield discloses

wherein the total estimated acceleration of the user is a summation of the absolute value of each component of acceleration in the three spatial directions (Equation 1, Col. 7).
Regarding Claim 12, Barfield discloses
The server of claim 9, wherein the one or more thresholds comprises a faint threshold (Step 410, which determines whether a large acceleration event happened, Fig. 4A,; one of these large acceleration events is a fall event (Col. 7, line 60); the fall event can be from a loss of consciousness, as taught in Col. 6, line 25) used to determine whether the user fainted based on the change in acceleration of the user over the time window exceeding the faint threshold (Method 400 includes Step 510, which comes after and is based on Step 410, Fig. 4A).
Regarding Claim 17, Barfield discloses
A method (Method 400, Figs 4A-4B) of fall detection and identification based on acceleration data of a user collected by a user wearable (“Such a device, typically part of a…MPERS…can be placed in particular positions on the body”, Col. 1, lines 26-28) tag (Fig. 1, “MPERS device”, Col. 6, line 12), the method comprising: 
receiving the acceleration data from the user wearable tag during a time window (Step 403, Fig. 4A); 
determining a change in acceleration of the user over the time window based on the acceleration data (Step 405, Fig. 4A); 
comparing the change in acceleration of the user against one or more thresholds (Step 410, Fig. 4A); and 
determining a status of the user based on the comparison of the change in acceleration of the user against the one or more thresholds (“if the current calculated magnitude is greater than the acceleration .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield in view of Tan et al (U.S. Patent Application No. 2019/0103007, hereinafter Tan). 
Regarding Claim 5, Barfield discloses the system of Claim 4. Barfield discloses the claimed invention except for expressly disclosing a trip threshold. However, Tan teaches wherein the one or more thresholds further comprises a trip threshold (Fig. 10, “if the magnitude of the pose angle change…is not large enough to convincingly suggest a trip…”, [0181]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Barfield, with an additional trip threshold, because it is beneficial to distinguish between different types of falls, as taught by Tan (“This can be useful, for example, as different types of falls may have different effects on a user (e.g., some may be more injurious to a user, while others may be less so)”, [0178]).
Regarding Claim 6, modified Barfield discloses the system of Claim 5, a faint threshold (Step 410, which determines whether a large acceleration event happened, Fig. 4A,; one of these large acceleration events is a fall event (Col. 7, line 60); the fall event can be from a loss of consciousness, as taught in Col. 6, line 25), and a trip threshold. Modified Barfield discloses the claimed invention except for expressly disclosing determining the status of a user as a fall from fainting when the change in acceleration exceeds the faint threshold but not the trip threshold. However, Tan teaches determining the status of the user as a fall from fainting when the faint threshold is exceeded but not the trip threshold (if the magnitude of the pose angle change…is not large enough to convincingly suggest a trip…the fall may be categorized into a hold-all category of “other” falls. For examine, this may likely be the case of falls where the user faints…”, [0181]), and that trips have a greater acceleration and impact than faints (“when a user experiences a tripping fall…the user [prepares] to brace”, [0181]; “there may not be a pronounced flailing or bracing motion before impact as the user loses consciousness”, [0181]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of modified Barfield, with the determination of fainting being based off of a change of magnitude being between a faint threshold and a trip threshold of Tan, because it is helpful to distinguish between different types of falls, as taught by Tan (“This can be useful, for example, as different types of falls may have different effects on a user (e.g., some may be more injurious to a user, while others may be less so)”, [0178]).
Regarding Claim 7, modified Barfield discloses the system of Claim 5, detecting when the change in acceleration of a user over time exceeds thresholds (Steps 405 and 425, Fig. 4A), and detecting whether an incorrect bend was performed by the user based on the acceleration data of the user over the time window (Step 1215-Step 1230/Step445, Fig. 4A and Fig. 12, a magnitude of an angle change is found in Col. 9, lines 31-43; In the instant application, incorrect bends are detected by measuring the magnitude of the angle change from an accelerometer, identical to Barfield). Modified Barfield discloses the claimed invention except for expressly disclosing when an incorrect bend is detected, determining the status of the user as a fall from tripping.  However, Tan teaches differentiating between a trip and a faint 
Regarding Claim 8, modified Barfield discloses the system of Claim 5, detecting when the change in acceleration of a user over time exceeds thresholds (Steps 405 and 425, Fig. 4A), and detecting whether an incorrect bend was performed by the user based on the acceleration data of the user over the time window (Step 1215-Step 1230/Step445, Fig. 4A and Fig. 12, a magnitude of an angle change is found in Col. 9, lines 31-43; In the instant application, incorrect bends are detected by measuring the magnitude of the angle change from an accelerometer, identical to Barfield). Modified Barfield discloses the claimed invention except for expressly disclosing when an incorrect bend is not detected, determining the status of the user as a fall from fainting.  However, Tan teaches differentiating between a trip and a faint (Fig. 10, “in some cases, a mobile device can distinguish between tripping and slipping falls…”, [0180]; it can also categorize falls into an “other” category that includes faints, [0181]) based on the magnitude of an angle change (“… based on changed in the pose angle of the mobile device…”, [0180]) of a body sensor (Element 102, Fig. 1), where the magnitude of the angle change not exceeding a threshold indicates a faint (“Further, if the magnitude of pose angle change in either direction is not large enough to convincingly suggest a trip or slip-like fall behavior, the fall may be categorized into a hold-all category of “other” falls…[including] faints”, [0181]). It would have been obvious to one of ordinary skill 
Regarding Claim 13, Barfield discloses the server of Claim 12. Barfield discloses the claimed invention except for expressly disclosing a trip threshold. However, Tan teaches wherein the one or more thresholds further comprises a trip threshold (Fig. 10, “if the magnitude of the pose angle change…is not large enough to convincingly suggest a trip…”, [0181]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the server of Barfield, with an additional trip threshold, because it is beneficial to distinguish between different types of falls, as taught by Tan (“This can be useful, for example, as different types of falls may have different effects on a user (e.g., some may be more injurious to a user, while others may be less so)”, [0178]).
Regarding Claim 14, modified Barfield discloses the server of Claim 13, a faint threshold (Step 410, which determines whether a large acceleration event happened, Fig. 4A,; one of these large acceleration events is a fall event (Col. 7, line 60); the fall event can be from a loss of consciousness, as taught in Col. 6, line 25), and a trip threshold. Modified Barfield discloses the claimed invention except for expressly disclosing determining the status of a user as a fall from fainting when the change in acceleration exceeds the faint threshold but not the trip threshold. However, Tan teaches determining the status of the user as a fall from fainting when the faint threshold is exceeded but not the trip threshold (if the magnitude of the pose angle change…is not large enough to convincingly suggest a trip…the fall may be categorized into a hold-all category of “other” falls. For examine, this may likely be the case of falls where the user faints…”, [0181]), and that trips have a greater acceleration and impact than faints (“when a user experiences a tripping fall…the user [prepares] to brace”, [0181]; “there may not be a pronounced flailing or bracing motion before impact as the user loses consciousness”, [0181]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding Claim 15, modified Barfield discloses the server of Claim 13, detecting when the change in acceleration of a user over time exceeds thresholds (Steps 405 and 425, Fig. 4A), and detecting whether an incorrect bend was performed by the user based on the acceleration data of the user over the time window (Step 1215-Step 1230/Step445, Fig. 4A and Fig. 12, a magnitude of an angle change is found in Col. 9, lines 31-43; In the instant application, incorrect bends are detected by measuring the magnitude of the angle change from an accelerometer, identical to Barfield). Modified Barfield discloses the claimed invention except for expressly disclosing when an incorrect bend is detected, determining the status of the user as a fall from tripping. However, Tan teaches differentiating between a trip and a faint (Fig. 10, “in some cases, a mobile device can distinguish between tripping and slipping falls…”, [0180]; it can also categorize falls into an “other” category that includes faints, [0181]) based on the magnitude of an angle change (“… based on changed in the pose angle of the mobile device…”, [0180]) of a body sensor (Element 102, Fig. 1), where the magnitude of the angle change exceeding a threshold indicates a trip (Fig. 10, “trip falls often have a negative pose angle change prior to impact and a positive pose angle change after the impact”,  [0181]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Barfield, with the differentiating between a trip and a faint of Tan, because it is advantageous to distinguish between different types of falls, as taught by Tan (“This can be useful, for example, as different types of falls may have different effects on a user (e.g., some may be more injurious to a user, while others may be less so)”, [0178]).
Regarding Claim 16, modified Barfield discloses the server of Claim 13, detecting when the change in acceleration of a user over time exceeds thresholds (Steps 405 and 425, Fig. 4A), and detecting whether an incorrect bend was performed by the user based on the acceleration data of the user over the time window (Step 1215-Step 1230/Step445, Fig. 4A and Fig. 12, a magnitude of an angle change is 
Regarding Claim 18, Barfield discloses the method of Claim 17, and a faint threshold (Step 410, which determines whether a large acceleration event happened, Fig. 4A,; one of these large acceleration events is a fall event (Col. 7, line 60); the fall event can be from a loss of consciousness, as taught in Col. 6, line 25). Barfield discloses the claimed invention except for expressly disclosing a trip threshold, and determining the status of a user as a fall from fainting when the change in acceleration exceeds the faint threshold but not the trip threshold. However, Tan teaches a trip threshold (Fig. 10, “if the magnitude of the pose angle change…is not large enough to convincingly suggest a trip…”, [0181]), determining the status of the user as a fall from fainting when the faint threshold is exceeded but not the trip threshold (if the magnitude of the pose angle change…is not large enough to convincingly suggest a trip…the fall may be categorized into a hold-all category of “other” falls. For examine, this may likely be the case of falls 
Regarding Claim 19, modified Barfield discloses the method of Claim 5, detecting when the change in acceleration of a user over time exceeds thresholds (Steps 405 and 425, Fig. 4A), and detecting whether an incorrect bend was performed by the user based on the acceleration data of the user over the time window (Step 1215-Step 1230/Step445, Fig. 4A and Fig. 12, a magnitude of an angle change is found in Col. 9, lines 31-43; In the instant application, incorrect bends are detected by measuring the magnitude of the angle change from an accelerometer, identical to Barfield). Modified Barfield discloses the claimed invention except for expressly disclosing when an incorrect bend is detected, determining the status of the user as a fall from tripping.  However, Tan teaches differentiating between a trip and a faint (Fig. 10, “in some cases, a mobile device can distinguish between tripping and slipping falls…”, [0180]; it can also categorize falls into an “other” category that includes faints, [0181]) based on the magnitude of an angle change (“… based on changed in the pose angle of the mobile device…”, [0180]) of a body sensor (Element 102, Fig. 1), where the magnitude of the angle change exceeding a threshold indicates a trip (Fig. 10, “trip falls often have a negative pose angle change prior to impact and a positive pose angle change after the impact”, [0181]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Barfield, with the differentiating between a trip and a faint of Tan, because it is advantageous to distinguish between different types of falls, as taught by Tan (“This can be useful, for example, as different types of falls may 
Regarding Claim 20, modified Barfield discloses the method of Claim 18, detecting when the change in acceleration of a user over time exceeds thresholds (Steps 405 and 425, Fig. 4A), and detecting whether an incorrect bend was performed by the user based on the acceleration data of the user over the time window (Step 1215-Step 1230/Step445, Fig. 4A and Fig. 12, a magnitude of an angle change is found in Col. 9, lines 31-43; In the instant application, incorrect bends are detected by measuring the magnitude of the angle change from an accelerometer, identical to Barfield). Modified Barfield discloses the claimed invention except for expressly disclosing when an incorrect bend is not detected, determining the status of the user as a fall from fainting.  However, Tan teaches differentiating between a trip and a faint (Fig. 10, “in some cases, a mobile device can distinguish between tripping and slipping falls…”, [0180]; it can also categorize falls into an “other” category that includes faints, [0181]) based on the magnitude of an angle change (“… based on changed in the pose angle of the mobile device…”, [0180]) of a body sensor (Element 102, Fig. 1), where the magnitude of the angle change not exceeding a threshold indicates a faint (“Further, if the magnitude of pose angle change in either direction is not large enough to convincingly suggest a trip or slip-like fall behavior, the fall may be categorized into a hold-all category of “other” falls…[including] faints”, [0181]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Barfield, with the differentiating between a trip and a faint of Tan, because it is advantageous to distinguish between different types of falls, as taught by Tan (“This can be useful, for example, as different types of falls may have different effects on a user (e.g., some may be more injurious to a user, while others may be less so)”, [0178]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Annegarn et al (U.S. Patent Application No. 2016/0113551), which discloses a wearable device with an accelerometer that can detect falls based off an acceleration greater than a threshold value.
See Lee et al (U.S. Patent Application No. 2018/0070889), which discloses a method of detecting a fall based off of a cumulative sum of accelerations in three orthogonal axis exceeding a threshold value. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791